Case 1:18-cv-02514-KAM-LB Document 12-1 Filed 10/18/18 Page 1 of 4 PageID #: 36




                       SETTLEMENT AGREEMENT AND RELEASE

          FCS Group LLC ("Defendant"), and Chunilall Shamsundar ("Shamsundar"), desire to
   avoid the costs, risks, and delays associated with litigation and therefore agree as follows:

                  1.     Definition of Parties.

                         a.             "Plaintiff' shall be defined as Chunilall Shamsundar.

                      b.                Plaintiff   Chunilall   Shamsundar    was    employed      by
   Defendant FCS Group LLC.

                         c.             "Defendant" shall be defined as FCS Group LLC.

                         d.             "Action" or "Lawsuit" refers to the lawsuit filed by
   Plaintiff against Defendant on April 27, 2018, in the United States District Court, Eastern
   District of New York, with Civil Action#: 18-CV-02514 (KAM)(LB).

                 2.     Consideration. ln consideration for Chunilall Shamsundar signing this
   Agreement and the release of all claims herein, Defendant FCS Group LLC agrees to make the
   following payments:

                         a.              Five checks made payable to "Chunilall Shamsundar" each
   in the amount of Three Thousand, Eight Hundred Two and 40/100 Dollars ($3,802.40), totaling
   Nineteen Thousand, and Twelve Dollars ($19,012), less applicable taxes and withholdings, to be
   reported on an IRS Form W-2 . The first of these five (5), payments will be due within fifty-one
                                                                                                        cs
                                                                                                        .

   (51), days of court approval of this settlement agreement and the remaining four (4), payments
   will be due at one-month intervals following the date the first such payment is due;

                          b.             Five checks made payable to "Chunilall Shamsundar" each
   in the amount of Three Thousand, Eight Hundred Two and 60/100 Dollars ($3,802.60), totaling{ ;
   Nineteen Thousand, and Thirteen Dollars ($19,013), to be reported on an IRS Form I 099-MTSC     -
                                                                                                         5
   (Box 3). The first of these five (5), payments will be due within fifty-one (51), days of court
   approval of this settlement agreement and the remaining four (4), payments will be due at one-
   month intervals following the date the first such payment is due;

                          c.             Five checks made payable to "Abdul Hassan Law Group,
   PLLC" each in the amount of Three Thousand, Nine Hundred Ninety-Five Dollars ($3,995),
   totaling Nineteen Thousand, Nine Hundred and Seventy-Five Dollars ($19,975), representing a
   113 contingency fee ($19,012), plus costs ($963), to be reported on an IRS Form 1099-MISC
   (Box 14). The first of these five (5), payments will be due within fifty-one (51), days of court
   approval of this settlement agreement and the remaining four (4), payments will be due at one-
   month intervals following the date the first such payment is due;




                                                    1
Case 1:18-cv-02514-KAM-LB Document 12-1 Filed 10/18/18 Page 2 of 4 PageID #: 37




                         d.           The payments above shall be sent by overnight delive1y to
   the office of Plaintiffs counsel Abdul K. Hassan, Esq. , located at 215-28 Hillside Avenue,
   Queens Village, NY 11427.

                          e.              If there is a default in making the payments herein, Plaintiff
   or his counsel, will give Defendant FCS Group LLC, written notice of said default, by sending
   a notice of default by email to Defendant' s attorneys Mr. Kurt Rose, Esq. Defendant will have
   twenty-one (21) days from receipt of such notice to cure the default. If Defendant does not cure
   the default within twenty-one (21) days of the notice, Plaintiff and his Counsel shall have the
   right to a judgment or supplemental judgment against Defendant FCS Group LLC, in the
   amount of Seventy-Five Thousand Dollars ($75 ,000) less any monies paid by Defendant at the
   time of default. The Court shall retain and have authority and jurisdiction to enter such judgment
   or supplemental judgment in favor of Plaintiff and his counsel.


                 3.      No Consideration Absent Execution of This Agreement. Plaintiff
   understands and agrees he would not receive the monies and/or benefits specified in Paragraph 2
   above, except for his execution of this Agreement and the discontinuance of the Action with
   prejudice.

                  4.      Release of Claims by Plaintiff. In return for the payments identified in
   paragraph 2, Plaintiff knowingly and voluntarily releases and forever discharges Defendant of
   and from any and all wage and hour claims under the Fair Labor Standards Act ("FLSA") and
   New York State Labor Law ("NYLL"), as of the date of execution of this Agreement.

                  5.      Acknowledgments and Affirmations .

                          a.                        Plaintiff affirms that in the Action he has asserted
  a claim in seeking unpaid wage or overtime pay under the FLSA, the NYLL, and/or any other
  law, regulation or basis and affirms that there is a bona fide dispute as to such FLSA and NYLL
  claims which are being settled and released by this Agreement. Plaintiff believes that this
  settlement is fair and reasonable, and authorizes his attorney to seek from the Court approval of
  the settlement as fair and reasonable under the FLSA and NYLL, and dismissal of the Action with
  prejudice.

                  6.      Governing Law and Interpretation. This Agreement shall be governed
   and conformed in accordance with the laws of the State of New York without regard to its
   conflict or choice of law provisions. In the event the Plaintiff or Defendant breaches any
   provision of this Agreement, Plaintiff and Defendant affirm that either may institute an action to
   specifically enforce any term or terms of this Agreement. If the release language is found to be
   illegal or unenforceable, Plaintiff and Defendant agree to execute a binding replacement
   release(s).

                  7.      Amendment. Except as provided in Paragraph 6 above, this Agreement
   may not be modified, altered or changed without the express written consent of both parties
   wherein specific reference is made to this Agreement.


                                                     2
Case 1:18-cv-02514-KAM-LB Document 12-1 Filed 10/18/18 Page 3 of 4 PageID #: 38




                    8.     Resolution of Disputes. The parties agree that the Court in this action
   shall retain jurisdiction to resolve any disputes arising out of this Settlement Agreement and the
   settlement of this action.

                  9.     Non-admission of Wrongdoing. The parties agree that neither this
   Agreement nor the furnishing of the consideration for this Agreement shall be deemed or
   construed at any time for any purpose as an admission by either party of any liability or unlawful
   conduct of any kind.

                   10.     Entire Agreement. This Agreement sets forth the entire agreement
   between the parties hereto, and fully supersedes any prior agreements or understandings between
   the parties. Plaintiff acknowledges he has not relied on any representations, promises, or
   agreements of any kind made to him in connection with his decision to accept this Agreement,
   except for those set forth in this Agreement, and Plaintiffs consent to this Agreement is given
   freely, voluntarily, and with full knowledge and understanding of this Agreement's contents.

                  11.    Section Headings. Section headings are used herein for convenience of
   reference only and shall not affect the meaning of any provision of this Agreement.

                  12.    Legal Fees. Except as provided for in this Agreement, each party will be
   responsible for its own legal fees or costs, if any, incurred in connection with the negotiation,
   settlement and delivery of this Agreement.

                   13.     Joint Participation in Preparation of Agreement.             The Parties
   participated jointly in the negotiation and preparation of this Agreement, and each party has had
   the opportunity to obtain the advice of legal counsel and to review, comment upon, and redraft
   this Agreement. Accordingly, it is agreed that no rule of constrnction shall apply against any
   party or in favor of any party. This Agreement shall be constrned as if the Parties jointly
   prepared this Agreement, and any uncertainty or ambiguity shall not be interpreted against any
   one party and in favor of the other.

                 14.    Competency to Waive Claims. At the time of considering or executing
   this Agreement, Mr. Shamsundar was not affected or impaired by illness, use of alcohol, drugs or
   other substances or otherwise impaired. Mr. Shamsundar is competent to execute this
   Agreement.

                 IN WITNESS WHEREOF, the parties hereto lmowingly and voluntarily executed
   this Agreement and Release as of the date set forth below:


   PLAINTIFF:                                          DEFENDANT:

   CHUNILAL SHAMSUNDAR                                 FCS GROUP LLC

   By:   &~U&~cu-tt..,,,, ·
                                                   3
Case 1:18-cv-02514-KAM-LB Document 12-1 Filed 10/18/18 Page 4 of 4 PageID #: 39




  Date: _____.:_
             ( (9
                ---J;
                 l
                       ~_I,_;_t-=
                    L.__
                      ;
                      t      ;,9=---------­




                                              4
